Citation Nr: 1820906	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
   in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression, claimed as secondary to service-connected residuals of a low back injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Army from September 1982 to March 1983, and from December 1990 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied a TDIU and service connection for depression as secondary to service-connected residuals of a low back injury.  In May 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2011 and the Veteran filed a substantive appeal (via a VA Form 9, appeal to the Board) in January 2012.  

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In May 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C.,, for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a November 2017 supplemental SOC (SSOC)), and returned these matters to the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  

REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, delay an appellate decision on these  matters. 

Pursuant to the May 2014 remand, the AOJ arranged for the Veteran to undergo a VA examination in connection with the service connection claim on appeal; such h examination was scheduled for a date in May 2017.  However, the record reflects that the Veteran failed to report to the scheduled examination, and correspondence notifying the Veteran of the scheduled examination was returned as undeliverable in April 2017.  

In May 2017 correspondence, the Veteran's representative submitted a new address and phone number for the Veteran.  Subsequently, a new VA examination was scheduled, to which the Veteran, again, failed to report.  In the November 2017 supplemental  SOC, the AMC noted that it had  notified the VA Medical Center (VAMC) of the Veteran's phone number and differences in his reported addresses.  Following notice of the Veteran's failure to report to the examination, the AMC continued to deny the claims and returned the matters to the Board.

In January 2018, a letter from the VA informing the Veteran of the Rapid Appeals Modernization Program was sent to the same address that the Veteran's representative submitted in the May 2017 correspondence.  However, this letter was returned as undeliverable in February 2018.  Additionally, on February 6, 2018, a letter from the AMC was sent to the Veteran notifying him of the decision to return the matters to the Board; this letter was returned as undeliverable later that month.  

On February 6, 2018, VA sent a letter to the Veteran informing him of the status of his pending claims on appeal.  Notably, this letter was sent to a different address than the address provided by the Veteran's representative in May 2017.  This letter was not returned as undeliverable. 

Given the above, the Board finds that in the interests of due process, further remand of these matters are warranted to clarify what the Veteran's current address is in order to properly notify him of his scheduled VA examination, as well as the status of his claims.  

Following clarification of the Veteran's correct and current address and point of contact, the AOJ should re-arrange for the Veteran to undergo a VA psychiatric examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may  result in denial of the service connection claim..  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.
 
With regard to the claim for a TDIU, as any action with respect to the service connection claim being remanded could affect the claim, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a TDIU would be premature, at this juncture, this matter is being remanded, as well.
After verifying the Veteran's current, correct address, and prior to again arranging for the Veteran to undergo a VA mental disorders examination,  to ensure that all due process requirements are met, and the record with respect to both claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records from Pittsburgh VAMC since July 2017.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment and/or employment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Clarify with the Veteran and his representative  the Veteran's correct. current  address.  Re-send to the Veteran any and all correspondence that was returned and marked as undeliverable.

2.  Obtain from Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  Furnish to the Veteran and his representative a  letter requesting that the Veteran provide information and, if necessary, authorization to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide authorization for it to obtain any outstanding private (non-VA) medical records, including records from the Center for Behavioral health, and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist .

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager ), to include a complete copy of this REMAND, must be made available to the designated individual , and the examination report must include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies, to include psychological testing, if warranted ( to confirm or rule out current psychiatric disability) should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

For each diagnosed psychiatric disability, to include depression, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that this disability (a) was caused, OR (b) is or has been aggravated (worsened beyond natural progression by the Veteran's service-connected residuals of low back injury.  The examiner must explicitly address causation and aggravation. 

If aggravation is found, the clinician  should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible. the baseline level of disability prior to aggravation.  

In addressing the above, the  clinician should consider and discuss all pertinent medical evidence (in particular, the December 2009 VA treatment record indicating that the Veteran's depression may be due to chronic pain), as well as lay evidence of record, to include the Veteran's own assertions and those advanced by others on his behalf.  If lay assertions in any .regard are discounted, the clinician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If any  benefit(s) sought on appeal remain (s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  the appeal.  38 C.F.R. § 20.1100(b) (2017).

